NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

QUINTON P. BROWN,                                No. 15-35194

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00192-RMP

 v.
                                                 MEMORANDUM*
LARRY L. ADAMS, et al.,

               Defendants - Appellees,


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                 Rosanna Malouf Peterson, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Quinton P. Brown, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging federal

claims arising from defendants’ refusal to provide Brown with his personal

religious texts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We may affirm on any

basis supported by the record. Columbia Pictures Indus. v. Fung, 710 F.3d 1020,

1030 (9th Cir. 2013). We affirm.

      The district court properly granted summary judgment on Brown’s First

Amendment claim on the basis of qualified immunity because it would not have

been clear to every reasonable official that denying Brown’s religious texts for a

temporary period of time would place a substantial burden on Brown’s free

exercise of his religion. See Ashcroft v. al-Kidd, 563 U.S. 731, 735, 741 (2011)

(discussing qualified immunity and noting that a right is clearly established only if

“every reasonable official would have understood that what he is doing violates

that right” (citation and internal quotation marks omitted)).

      Summary judgment was proper on Brown’s free speech claim because

Brown failed to raise a genuine dispute of material fact as to whether the prison

policy denying personal property in a four man cell involved censorship of the

content of communications made by Brown. See Sands v. Lewis, 886 F.2d 1166,

1172 (9th Cir. 1989), overruled on other grounds by Lewis v. Casey (a prison

policy that does not involve “censoring the content of communications” cannot

form the basis of a First Amendment free speech claim).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                   15-35194
in the opening brief. See Padgett v. Wright, 587 F.3d 983 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   15-35194